Citation Nr: 1503957	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine strain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar strain.

3.  Entitlement to service connection for a lumbar strain.

4. Whether new and material evidence has been received to reopen a claim for service connection for a right knee strain.

5.  Entitlement to service connection for a right knee strain.

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome, degenerative joint disease, and tendinitis of the left knee prior to April 12, 2013, and in excess of 20 percent thereafter.

7.  Entitlement to an initial compensable evaluation for service-connected pseudofolliculitis barbae prior to April 12, 2013, and in excess of 30 percent thereafter.

8.  Entitlement to an effective date earlier than August 26, 2009 for the award of service connection for patellofemoral pain syndrome, degenerative joint disease, and tendinitis of the left knee.

9.  Entitlement to an effective date earlier than August 26, 2009 for the award of service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Philadelphia RO has current jurisdiction.

The Board notes that the earlier effective date claims have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The Board has considered documentation included in Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board also notes that it has carefully considered May 2013 correspondence from the Veteran wherein he indicated that his appeal of the left knee and pseudofolliculitis barbae had been satisfied.  As described further below, the Board finds it is unclear whether this communication constitutes a withdrawal of the issues pursuant to 38 C.F.R. § 20.204(b), however, because the claims must be remanded for other action, the matter can be clarified with the Veteran.  

The issues of service connection for a lumbar strain and right knee strain on the merits, the initial compensable rating claims, and the claims for earlier effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied reopening the Veteran's claims for service connection for a cervical spine strain and lumbar strain; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  As to the cervical spine strain, evidence received since the April 2003 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

3.  As to the lumbar strain, evidence received since the April 2003 decision is neither cumulative nor repetitive of that previously considered, and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.   

4.  An unappealed August 2000 rating decision denied the Veteran's claim for service connection for a right knee strain; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

5.  Evidence received since the August 2000 decision is neither cumulative nor repetitive of that previously considered, and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim for a right knee strain.   


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying the Veteran's claim for service connection for a right knee strain is final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The April 2003 rating decision denying the Veteran's application to reopen a claim for service connection for a cervical spine strain and a lumbar strain is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

3.  Evidence received since the April 2003 decision is not new and material and the application to reopen the claim for service connection for a cervical spine strain is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been submitted to reopen the claim of service connection for a lumbar strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been submitted to reopen the claim of service connection for a right knee strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable action taken in reopening the previously denied claims for service connection for a lumbar strain and right knee strain, a full discussion of the VCAA is not required at this time for these claims.

As for the claim involving a cervical spine strain, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in September 2009, March 2010, May 2010, and March 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in an August 2014 supplemental statement of the case.

For all of these reasons, the Board concludes that the claim may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  A VA medical opinion was not obtained in regard to the present claim.  Such examination was not required because, as shown below, new and material evidence has not been received to reopen the claim for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.



Law & Regulations

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Cervical Spine Strain

In a rating decision of August 2000, the RO denied service connection for a cervical spine strain.  The evidence of record at the time consisted of statements from the Veteran, service records, treatment records, and a March 2000 VA examination report.

In the August 2000 decision, the RO noted that while in service in August 1999, the Veteran complained of upper back and neck pain.  The assessment was unresolved trapezius strain and back strain.  On separation from service, no abnormalities of the spine were noted.  After service, on VA examination in March 2000, the Veteran was diagnosed with cervical strain.  The RO denied the claim because there was no evidence to show that the condition was incurred in or aggravated by military service.  The evidence did not relate the condition to military service.

In April 2003, the RO declined to reopen the Veteran's claim.  The evidence of record at the time consisted of statements from the Veteran, service treatment records, and treatment records.  The RO determined that as new and material evidence had not been received, the claim could not be reopened.

The April 2003 RO decision is final.  The Veteran neither appealed the RO's decision as to a cervical spine strain, nor submitted new and material evidence within the one year appeal period.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).  Since the April 2003 rating decision, the Veteran sought to reopen his claim by submitting an application to reopen in August 2009.

The evidence received since the final April 2003 decision includes statements from the Veteran, a July 2010 letter from his mother, VA treatment records, private treatment records, and various VA examination reports.

The evidence submitted since the April 2003 decision is not material.  The VA and private treatment records do not include a nexus opinion.  The July 2010 letter from the Veteran's mother pertains to other conditions.  The VA examination reports similarly pertain to other disabilities.  In short, none of the evidence supports that the Veteran's cervical spine strain is related to military service.  The basis for the prior denial was the lack of probative evidence establishing a link between the Veteran's cervical spine strain and military service.  The prior evidentiary defect has not been cured.  The evidence is cumulative and redundant of that already of record at the time of the April 2003 denial.  Consequently, the evidence is not new and material. 

The Board has also considered the Veteran's own lay statements.  However, the lay statements are simply a reiteration of his previously considered general assertions that the cervical spine strain is due to service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the April 2003 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 
Accordingly, the Board finds that the claim for service connection for a cervical spine strain is not reopened.

Lumbar Strain & Right Knee Strain

The claims for service connection for right knee strain and lumbar strain were last finally denied by August 2000 and April 2003 RO decisions, respectively.  The Veteran did not appeal either decision nor did he submit new and material evidence within one year of either decision.  Thus, these decisions are final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000 & 2002).  Since the last final denial of the claims by the RO, VA received a May 2010 lay statement from the Veteran's mother supporting a nexus between low back and knee pain and service.  Accordingly, the claims for service connection for right knee strain and lumbar strain are reopened.  See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  





ORDER

The application to reopen the claim of entitlement to service connection for a cervical spine strain is denied.

The claim of entitlement to service connection for a lumbar strain is reopened.

The claim of entitlement to service connection for a right knee strain is reopened.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the claims for service connection for a lumbar strain and right knee strain must be remanded for an adequate VA examination.  

In May 2010, a VA examination was conducted to address the Veteran's lumbar spine and right knee disabilities.  The examination report does not indicate that the claims file was made available to the examiner.  The examiner concluded that a nexus opinion could not be provided without resort to speculation based on an absence of documentation in the service treatment records (STRs), "based on the records available for review there were no active duty [m]ilitary medical [sic] records to substantiate his history."

However, the Veteran's STRs are replete with documentation of lumbar spine complaints (October 1998, November 1998, August 1999, October 1999, and November 1999 entries), and right knee complaints (October 1996, November 1996, December 1998, and November 1999 entries).  Additionally, the Veteran's mother submitted a lay statement suggesting the Veteran's low back and knee symptoms began during service.  This information must be addressed by a VA examiner. 

With regard to the claims for earlier effective dates, in a December 2009 rating decision, the RO awarded service connection for patellofemoral pain syndrome of the left knee and pseudofolliculitis barbae.  Initial ratings were assigned, effective August 29, 2009.

Within one year of this decision, the Veteran submitted argument concerning the effective dates assigned.  In May 2010, he stated that he initially filed claims in 2000 and 2001, and he felt his disability compensation should be "back dated to the original date."  In July 2010 he presented further argument for an earlier effective date, citing error by a VA employee at the time he first filed claims.  The Veteran has continued to present argument concerning the effective dates throughout the appeal. 

The Board liberally construes the May 2010 and July 2010 statements as disagreement with the effective dates assigned for service connection for patellofemoral pain syndrome of the left knee and pseudofolliculitis barbae.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for initial increased ratings for patellofemoral pain syndrome, degenerative joint disease, and tendinitis of the left knee and pseudofolliculitis barbae are inextricably intertwined with the pending issues of entitlement to earlier effective dates for the awards of service connection for the disorders, as the appropriate rating cannot be decided until the effective date is determined.  A decision by the Board on the Veteran's higher initial rating claims would, at this point, be premature.  As such, the initial increased rating claims are deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, on remand the AOJ should clarify with the Veteran whether he wishes to pursue his appeal of the claims for initial increased ratings for patellofemoral pain syndrome, degenerative joint disease, and tendinitis of the left knee and pseudofolliculitis barbae, in light of his May 2013 appeal satisfaction statement.  The Board finds it unclear from the statement whether the Veteran was satisfied with the staged ratings that had just been assigned by the RO, or whether he was fully satisfied with the entire appeal.  Additionally, he continued to present argument concerning these increased rating claims following the May 2013 communication.  The RO continued to treat the claims as issues on appeal, as they were included in the VA Form 8 and subsequent August 2014 supplemental statement of the case.  The matter should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran a statement of the case with respect to the following issues: (1) entitlement to an effective date earlier than August 26, 2009 for the award of service connection for patellofemoral pain syndrome, degenerative joint disease, and tendinitis of the left knee, and (2) entitlement to an effective date earlier than August 26, 2009 for the award of service connection for pseudofolliculitis barbae.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter. The matters should only be returned to the Board for appellate consideration if the Veteran files a timely Substantive Appeal.

2.  The AOJ should take appropriate steps to contact the Veteran in order to clarify whether he intends to continue his appeal of the claims for initial increased ratings for patellofemoral pain syndrome, degenerative joint disease, and tendinitis of the left knee and pseudofolliculitis barbae, in light of his May 2013 appeal satisfaction statement.

All correspondence concerning this matter should be fully documented in the record. 

3.  A VA medical opinion should be obtained addressing the nature and likely etiology of the lumbar strain and right knee strain.

The examiner is to be provided access to the electronic claims file.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that either disorder was due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should address the service treatment records documenting lumbar spine problems (including October 1998, November 1998, August 1999, October 1999, and November 1999 entries), and right knee problems (including October 1996, November 1996, December 1998, and November 1999 entries).  

A rationale for all opinions rendered should be provided.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


